SIMMS, Justice,
dissenting:
I must respectfully dissent. I believe the Tax Commission correctly dismissed the individual owners for lack of standing to seek refunds of the sales taxes paid to the utilities by Riverside Unit, Inc., and I would deny certiorari.
Only “taxpayers” may seek a refund of taxes paid in error and under our statutes, 68 O.S.1991, §§ 227 and 1352, the corporate association, Riverside Unit, Inc., is the only taxpayer.
The exemption from sales tax provided by 68 O.S.1991, § 1357(F) which appellants claim is applicable to them as individuals, may not be enforced in this manner as “ultimate consumers” are not proper parties to enforce tax refund claims for taxes paid by another who was liable for them. There is no statutory authority which supports the majority position and the decisions it cites are not applicable to this situation.
The corporation, Riverside Unit, Inc., contracted with the utilities to receive and pay for the services and paid the sales tax thereon. The individual appellants were not the purchasers of utilities on which the sales tax at issue was paid. Appellants were not the persons owing or liable for the sales tax on the utilities and they were not “consumers” or “users” under 68 O.S. § 1352. The Tax Commission could not have proceeded *1065against Appellants to collect the tax if the situation had been reversed and additional tax liability was asserted. Riverside Unit, Inc., was not joined as a party before the Tax Commission and the Commission’s ruling is correct and should be affirmed.
I am authorized to state that Justice Har-grave joins me in the views expressed herein.